Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         05-JUN-2020
                                                         01:57 PM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  KRISTOPHER KEALOHA, Petitioner,

                                 vs.

THE HONORABLE FAAUUGA TO#OTO#O, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
         (CR. NOS. 1CPC-XX-XXXXXXX and 1CPC-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Kristopher Kealoha’s

petition for writ of mandamus, filed on May 21, 2020, and the

record, it appears that petitioner fails to demonstrate that he

has a clear and indisputable right to be released from custody

and petitioner may seek relief in his underlying criminal cases,

as provided by law.   Petitioner, therefore, is not entitled to

the requested extraordinary relief.    See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is
an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 5, 2020.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2